Citation Nr: 1028345	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1963 to October 1966 
and from June 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 Regional Office (RO) in St. 
Louis, Missouri rating decision, which denied the claim on 
appeal.


FINDING OF FACT

The Veteran's erectile dysfunction has not been medically 
attributed to his service-connected diabetes mellitus, type II, 
nor has the disorder been medically attributed to any other 
incident of his military service.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is not due to or aggravated by 
his service-connected diabetes mellitus, type II, or any other 
incident of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in February 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in May 2008, at which the examiner considered the 
Veteran's claims of having erectile dysfunction due to his 
service-connected diabetes mellitus; however, the examiner 
concluded that any erectile dysfunction was not caused or 
aggravated by the Veteran's diabetes mellitus.  As will be 
discussed in greater detail below, the examiner's opinion was 
based on review of the claims file and available medical records, 
the Veteran's reported history, his current symptoms, and a 
physical examination.  The Board, therefore, finds the VA 
examination report to be thorough, complete, and sufficient upon 
which to base a decision with respect to the Veteran's claim for 
service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

The Board recognizes that the VA examination was intended to 
clarify the relationship, if any between his claimed erectile 
dysfunction and his service-connected diabetes, and that no 
opinion was offered as to the possibility of a relationship 
between erectile dysfunction and service.  Therefore, the Board 
has considered whether or not further clarification through 
subsequent VA examination or another opinion is necessary.  
However, as will be discussed below, the Veteran has never 
asserted a direct relationship between this disability and his 
military service.  Rather, he has only claimed that the 
disability developed secondary to his diabetes, and there is no 
evidence otherwise suggesting a direct relationship between the 
claimed disability and service.  Thus, as there is no lay 
evidence of erectile dysfunction in service or for many years 
thereafter, and there is no competent medical opinion of record 
asserting a link between the erectile dysfunction and his 
military service, the Board finds that the criteria for obtaining 
a medical opinion or examination on the issue of direct service 
connection are not met, and that a remand for another examination 
or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008) (holding that the Board is not obligated to 
investigate all possible theories of entitlement, but rather, 
only as to those theories for which the evidence is sufficient to 
reach the low threshold necessary to trigger the duty to assist 
as contemplated by McLendon.)

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Accordingly, the Board will consider 
service connection on a presumptive and direct basis.

Service connection may also be established for any disability 
which is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

In reaching the determination as to aggravation of a nonservice-
connected disability, the baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline and 
current levels of severity are to be based upon application of 
the corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that particular 
nonservice- connected disorder.  38 C.F.R. § 3.310(b).

The Veteran contends his erectile dysfunction is secondary to his 
service-connected diabetes mellitus, type II.  The Veteran's 
service treatment records are silent as to any complaints, 
treatment or diagnoses regarding erectile or sexual dysfunction.  
The Veteran concedes he did not incur this problem in the 
military, but rather contends that he developed the condition as 
a result of his diabetes mellitus, type II.

VA treatment records indicate that the Veteran was diagnosed with 
diabetes mellitus, type II, in July 2006.  Treatment records from 
that time indicated that the diabetes was of new onset.  In 
August 2006, the Veteran's private physician confirmed the 
Veteran's diagnosis of diabetes mellitus, type II, noting that it 
was managed by restricted diet only.  The physician also noted no 
complications directly due to the diabetes mellitus, type II, at 
that time.  The Veteran's VA outpatient treatment records show 
complaints of erectile dysfunction shortly thereafter, beginning 
in November 2006, or nearly four decades after service.   
 
The Veteran was afforded a VA examination in May 2008.  The 
examiner noted review of the claims file and the electronic 
medical records.  The Veteran reported daytime voiding frequency 
of less than three hours, but denied any other urinary symptoms.  
The Veteran reported no erectile dysfunction and normal 
ejaculation with medication.  At that time, the Veteran was 
prescribed Vardenafil to be taken as needed one hour before 
sexual encounter, but no more than once per day.  The Veteran 
reported that this treatment was effective, without side effects.  
The Veteran's body mass index was 32.6, classifying him as obese.  
On physical examination, the Veteran had a normal urethra, 
perineal sensation, penis, testicles, prostate, 
epididymis/spermatic cord/scrotum, and non-palpable seminal 
vesicles.  The Veteran had normal pulses and reflexes, as well as 
no peripheral edema.  Diagnostic testing indicated normal 
testosterone levels for the Veteran's sex over the age of 20.  
Based on the foregoing, the examiner opined that the Veteran's 
erectile dysfunction was less likely as not caused or aggravated 
by his diabetes mellitus, type II.  The examiner noted the 
otherwise normal genitourinary examination and that laboratory 
testing failed to support the Veteran's claim of erectile 
dysfunction, given the normal testosterone levels indicated.  In 
addition, the examiner found significant the short length of time 
between the Veteran's diagnosis of diabetes mellitus, type II and 
his complaints of erectile dysfunction, approximately four 
months.  The examiner considered this length of time insufficient 
for the diabetes mellitus, type II, to be a causative factor in 
the Veteran's asserted erectile dysfunction.

The Board finds the 2008 examiner's opinions persuasive.  The 
opinion was based on a complete physical examination, the 
Veteran's self-reported medical history, and a complete review of 
the claims file, to include any varying blood sugar levels 
throughout time prior to his official diagnosis of diabetes 
mellitus.  Also compelling, as the Veteran concedes, no medical 
professional has ever linked the Veteran's erectile dysfunction 
to his diabetes mellitus, type II, or any other incident of 
service through causation or aggravation. 
 
The Board has considered the Veteran's statement in his 
substantive appeal that the connection between his erectile 
dysfunction and his diabetes is "unmistakable."  In this 
regard, the Board recognizes that the Veteran certainly is 
competent to report physical symptoms and other evidence of 
symptomatology, such as erectile dysfunction, and his testimony 
in that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran, however, is generally not competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder when he is not shown to have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

In this instance, as a lay person, the Veteran has not been shown 
to be capable of making medical conclusions, especially as to 
linking any current symptoms of erectile or sexual dysfunction to 
his service-connected disabilities, to include diabetes mellitus.  
Thus, any statements regarding such a link are significantly 
outweighed by the opinion expressed by the May 2008 VA examiner, 
who based his opinion both on the Veteran's statements as to his 
history of symptoms and on the results of physical examination 
and laboratory studies .  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions); see also Layno v. Brown, 6 Vet. App. 
465 (1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical expertise).

In light of the persuasive medical opinion described above, which 
does not link the Veteran's erectile dysfunction to his service-
connected diabetes mellitus, type II, the Board finds that 
service connection for erectile dysfunction is not warranted.  In 
light of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, type 
II, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


